Citation Nr: 0735493	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-26 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent from January 21, 2004 to July 13, 2005, and in excess 
of 70 percent from July 14, 2005, for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to November 
1968.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted service connection 
for PTSD, and evaluated the condition as 30 percent disabling 
effective January 21, 2004.  The veteran perfected a timely 
appeal of this determination to the Board.

In March 2007, the RO increased the evaluation for the 
veteran's service-connected PTSD to 70 percent disabling 
effective July 14, 2005.  

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In a February 2007 statement, the veteran appears to be 
asserting a claim that there was clear and unmistakable error 
(CUE) in a prior RO decision.  Though this statement as it 
stands now does not allege a specific error in a specific 
decision, the RO should take appropriate measures to contact 
the veteran and ascertain whether or not he wishes to raise a 
CUE claim.


FINDINGS OF FACT

1.  For the period from January 21, 2004 to July 13, 2005, 
the veteran's signs and symptoms of PTSD, while productive of 
social impairment, isolation and other symptoms of PTSD, were 
not manifested by such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; and difficulty in establishing and 
maintaining effective work and social relationships.

2.  For the period from July 14, 2005, the veteran's signs 
and symptoms of PTSD, while productive of worsening symptoms, 
were not manifested by total occupational and social 
impairment; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including the maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.


CONCLUSION OF LAW

The criteria have not been met for an initial disability 
rating for PTSD in excess of 30 percent from January 21, 2004 
to July 13, 2005, or a disability rating for PTSD in excess 
of 70 percent from July 14, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.126, 4.130; Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in January 2004, August 2005, March 
2006, and March 2007, the veteran was furnished notice of the 
type of evidence needed in order to substantiate his claim, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, and 
statements submitted by the veteran in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.


II.  Initial rating claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the veteran's PTSD is currently rated as 30 
percent disabling from January 21, 2004 to July 13, 2005, and 
70 percent disabling from July 14, 2005, under Diagnostic 
Code 9411.  Under this code, a 30 percent evaluation is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often). chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation for PTSD requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted when the 
condition is productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

After a careful review of the record, the Board finds that 
the veteran's PTSD does not warrant an evaluation in excess 
of 30 percent from January 21, 2004 to July 13, 2005, and 70 
percent disabling from July 14, 2005.  

In this case, the medical evidence consists primarily of two 
VA examinations dated in March 2004 and January 2007, and 
evaluations from the veteran's private physicians dated in 
December 2003, and March, July, and November 2005.  

A December 2003 report of the veteran's private physician, 
JCL, M.D., noted PTSD.  The veteran reported daily intrusive 
thoughts, distressing dreams, avoidance of conversations 
regarding past service, detachment from others, sleep 
disturbance, irritability, concentration and memory problems, 
hypervigilance, and exaggerated startle response.   The 
veteran stated that he prefers not to socialize.  The 
physician also indicated that the veteran endorsed depressive 
symptoms, and some panic symptoms, including shaking, 
sweating, and severe anxiety.  The physician also indicated 
that the veteran had some psychotic symptoms, including 
auditory illusions and hallucinations, as well as some vague 
paranoia.  Upon examination, the veteran was noted to be 
pleasant and cooperative with normal dress.  He was soft 
spoken with an anxious mood and restricted affect.  The 
veteran's thought process was linear and the veteran did not 
indicate any current hallucinations or delusions, or suicidal 
or homicidal ideations.  The veteran's attention, judgment 
and insight were indicated to be fair.  The veteran was 
diagnosed with PTSD and assigned a GAF score of 30.  The 
physician stated that the veteran is unable to sustain social 
and work relationships.

On VA examination in March 2004, the VA examiner indicated 
that the veteran's claims file had been reviewed in 
connection with the examination.  He indicated that the 
veteran reported that he has had problems now for 36 years 
and that his symptoms have worsened.  The veteran reported 
interrupted sleep, nightmares two or three times per month, 
flashbacks five or six times per month, and intrusive 
thoughts.  The veteran stated that he is anxious, easily 
startled, hypervigilent, uncomfortable in crowds, and less 
social than he was.  The veteran indicated that he is short-
tempered and that he does not watch things on TV related to 
combat and the military.  The veteran reported no suicide or 
homicidal ideation, no panic attacks, and no past or current 
problems with drugs or alcohol.  The veteran has had some 
outpatient treatment for his condition. The examiner noted 
that the veteran was not currently working and that he last 
worked in 1996.  The veteran was noted to have been with 
Kelly Springfield for 19 years and quit due to medical 
problems with his back and knees.  The veteran was reported 
to have been married once, with three children; he is living 
with his wife.  He indicated that he is not really close to 
his children.  He does some chores around the house.  He has 
friends, is active in VFW, watches TV, and goes to church.  
He was noted to have limited recreational and leisure 
pursuits.  Upon examination, the veteran was noted to be 
alert and cooperative, casually and neatly dressed.  The 
veteran answered questions and volunteered information.  
There were no loose associations or flight of ideas, and no 
bizarre motor movements or tics.  The veteran was noted to be 
tense but friendly and cooperative; his affect was 
appropriate.  There was no impairment of thought processes or 
communication, and no delusions, hallucinations, ideas of 
reference, or suspiciousness.  He was oriented times three 
and his memory both recent and remote appeared to good.  
Insight and judgment, as well as intellectual capacity, also 
appeared to be adequate.  The veteran was diagnosed with PTSD 
and assigned a GAF score of 52.  

An additional treatment note from the veteran's private 
physician, JCL, M.D., dated in March 2005, indicated that the 
veteran was examined and that upon examination, the veteran 
was indicated to have normal dress and speech, with anxious 
mood and restricted affect.  His thought process was linear, 
and there were no hallucinations or delusions, and no 
suicidal or homicidal ideation.  Judgment and insight were 
fair.  

A July 14, 2005 private treatment note indicated that the 
veteran reported nightmares and flashbacks at three times per 
month, and that the veteran wakes in a panic after 
nightmares.  The veteran also reported panic attacks lasting 
5 to 10 minutes two times per month.  The veteran reported 
sleep of approximately three hours per night and night sweats 
three times per week.  The veteran indicated exaggerated 
startle response, hypervigilance, intrusive thoughts, and 
some memory difficulties.  He reported that he rarely 
socializes.  He indicated that he has some hallucinations 
regarding hearing his name, hearing cars drive up, and 
hearing noised and footsteps in the house.  The veteran's GAF 
score was indicated to be 35.

A November 2005 private treatment note indicated nightmares a 
five times per week, flashbacks at three times per week, 
panic attacks and three or four times per week, and average 
sleep of three to four hours per night.  The veteran reported 
exaggerated startle response, hypervigilance, and intrusive 
thoughts.  The veteran also reported increased problems with 
memory and indicated that he rarely socializes.  The veteran 
indicated that he is easily agitated and angry.  He was also 
noted to have continued issues with some types of 
hallucinations.  The veteran's GAF score was indicated to be 
35.

In January 2007, the veteran was again afforded a VA 
examination in connection with his condition.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination.  The examiner noted the 
veteran's recent treatment records, to include those reviewed 
above.  The veteran was noted to be married and living with 
his wife.  The examiner noted that the veteran was quite 
irritable.  The examiner indicated that the veteran reported 
no friends and no socialization.  He also indicated that his 
grandchildren easily irritate him, but that he sometimes 
enjoys yard work.  The examiner indicated no history of 
suicide attempts and no history of violence.  There was also 
no history of substance or alcohol abuse.  Upon examination, 
the veteran was noted to be clean and neatly groomed.  His 
speech was unremarkable.  He was cooperative, irritable, 
guarded, and sarcastic.  His affect was constricted, and his 
mood was anxious and depressed.  His attention was intact and 
he was oriented times three.  His thought process and content 
were unremarkable.  The examiner indicated that there were 
homicidal thoughts when the veteran was angry, but no 
suicidal thoughts.  The veteran was noted to have the ability 
to maintain minimum personal hygiene.  The veteran was 
diagnosed with PTSD and assigned a GAF score of 45. 

With respect to the GAF scores noted in the VA examinations 
of the veteran, the Board notes that a GAF score of 41 to 50, 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60, indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  And 
a GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Based on review of the evidence of record, the Board finds, 
as is explained below, that entitlement to an evaluation in 
excess of 30 percent from January 21, 2004 to July 13, 2005, 
has not been shown and that entitlement to a rating in excess 
of 70 percent from July 14, 2005, has also not been shown.  

For the period from January 21, 2004 to July 13, 2005, the 
evidence of record indicates that the veteran had symptoms 
including interrupted sleep, nightmares two or three times 
per month, flashbacks five or six times per month, intrusive 
thoughts, anxiety, exaggerated startle response, 
hypervigilance, irritability, and avoidance behaviors. The 
veteran reported no suicide or homicidal ideation, no panic 
attacks, and no past or current problems with drugs or 
alcohol.  While the veteran was noted to have not worked 
since 1996, he was indicated to have been employed prior to 
that with Kelly Springfield for 19 years.  The veteran 
reported that he this job quit due to medical problems with 
his back and knees.  The veteran has been married only once 
with three children; he is living with his wife.  The veteran 
reported that he has friends, is active in VFW, watches TV, 
and goes to church.  He was noted to have limited 
recreational and leisure pursuits.  Upon examination, the 
veteran was noted to be alert and cooperative, casually and 
neatly dressed.  The veteran answered questions and 
volunteered information.  There were no loose associations or 
flight of ideas, and no bizarre motor movements or tics.  The 
veteran was noted to be tense but friendly and cooperative; 
his affect was appropriate.  There was no impairment of 
thought processes or communication, and no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented times three and his memory both recent and 
remote appeared to good.  Insight and judgment, as well as 
intellectual capacity, also appeared to be adequate.  The 
veteran was diagnosed with PTSD and assigned a GAF score of 
52.  This evidence is found in the March 2004 VA examination 
report.  

In this regard, the Board notes that a December 2003 report 
of the veteran's private physician indicated a somewhat worse 
picture of the veteran's condition as reported by the 
veteran, to include the symptoms noted above plus 
concentration and memory problems, depressive symptoms, and 
some panic symptoms.  The physician also indicated that the 
veteran had some psychotic symptoms, including auditory 
illusions and hallucinations, as well as some vague paranoia.  
However, upon examination, the veteran was noted to be 
pleasant and cooperative with normal dress.  He was soft 
spoken with an anxious mood and restricted affect.  The 
veteran's thought process was linear and the veteran did not 
indicate any current hallucinations or delusions, or suicidal 
or homicidal ideations.  The veteran's attention, judgment 
and insight were indicated to be fair.  A March 2005 
treatment noted similar symptoms, to include normal dress and 
speech, with anxious mood and restricted affect.  His thought 
process was linear, and there were no hallucinations or 
delusions, and no suicidal or homicidal ideation.  Judgment 
and insight were fair.  

Based on the foregoing, the veteran's total disability 
picture from January 21, 2004 to July 13, 2005, while showing 
social impairment, isolation and other PTSD symptoms, did not 
evidence such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective work and social relationships.  This last factor is 
notable in that the veteran maintained a relationship with 
his wife over many years, has three children, and is still 
married.  In addition, the veteran maintained steady 
employment for 19 years, leaving this job in the late 1990s 
only for reasons related to his back and knees.  [It is 
noteworthy that these conditions are service-connected and 
that the veteran is in receipt of a total disability rating 
based on individual unemployabilty (TDIU) due to these 
conditions.] 

For the period from July 14, 2005, the evidence of record 
indicates that, in addition to the symptoms noted above, the 
veteran's PTSD symptoms increased, with the veteran reporting 
increased nightmares and flashbacks, and panic attacks.  The 
veteran reported sleep of approximately three hours per night 
and night sweats three times per week.  The veteran also 
indicated exaggerated startle response, hypervigilance, 
intrusive thoughts, some memory difficulties, and some 
hallucinations regarding hearing his name, hearing cars drive 
up, and hearing noised and footsteps in the house.  The 
veteran indicated that he is easily agitated and angry.  In 
addition, the January 2007 VA examiner also noted that the 
veteran was quite irritable.  The examiner indicated that the 
veteran reported no friends and no socialization.  He also 
indicated that his grandchildren easily irritate him, but 
that he sometimes enjoys yard work.  Upon examination, the 
veteran was noted to be clean, neatly groomed, and 
cooperative, but also irritable, guarded, and sarcastic.  His 
affect was constricted, and his mood was anxious and 
depressed.  His attention was intact and he was oriented 
times three.  His thought process and content were 
unremarkable.  The examiner indicated that there were 
homicidal thoughts when the veteran was angry, but no 
suicidal thoughts.  The veteran was noted to have the ability 
to maintain minimum personal hygiene.  He was noted to be 
socially isolated, irritable, angry and guarded. 

Based on the foregoing, an evaluation in excess of 70 percent 
from July 14, 2005 is not warranted.  While the veteran 
showed increased symptoms, the veteran's condition was not 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no 
indication that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating for PTSD in 
excess of 30 percent from January 21, 2004 to July, 2005, is 
denied, as is entitlement to a rating for PTSD in excess of 
70 percent from July 14, 2005.




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


